Exhibit 10.10

--------------------------------------------------------------------------------



 




AMENDED AND RESTATED


OPERATING AGREEMENT


OF


BUENA VISTA DEVELOPMENT COMPANY, LLC




A NEW YORK LIMITED LIABILITY COMPANY













--------------------------------------------------------------------------------




TABLE OF CONTENTS




 
 Page
 
ARTICLE 1. DEFINITIONS
 
1
 
ARTICLE 2. FORMATION OF THE COMPANY
 
6
2.1.
Formation
6
2.2.
Purpose
6
2.3.
Principal Place of Business
7
2.4.
Registered Office and Registered Agent
7
2.5.
Term
7
2.6.
Licensing
7
2.7.
Tax Classification
7
 
ARTICLE 3. ESTABLISHMENT OF CLASSES; RIGHTS AND OBLIGATIONS OF MEMBERS
 
7
3.1.
Establishment of Classes of Membership Interest
7
3.2.
Limitation of Liability
7
3.3.
Company Debt Liability
7
3.4.
Access to Information; Records
7
3.5.
Right to Conduct Business with Company
8
3.6.
Indemnification
8
3.7.
Confidentiality
8
3.8.
Additional Members
8
 
ARTICLE 4. MANAGEMENT; MEETINGS; VOTING RIGHTS
 
8
4.1.
Managing Member
8
4.2.
Duty of Good Faith
9
4.3.
Meetings of the Members
9
4.4.
Voting of Membership Interests
9
4.5.
Required Vote
9
4.6.
Outside Businesses
9
 
ARTICLE 5. CONTRIBUTIONS TO THE COMPANY AND CAPITAL ACCOUNTS
 
10
5.1.
Initial Capital Contributions
10
5.2.
Additional Capital Contributions and Changes in Percentage Interests
10
5.3.
Capital Accounts
10
5.4.
No Withdrawal or Reduction of Members’ Capital Contributions
10
 
ARTICLE 6. DISTRIBUTIONS, ALLOCATIONS, INCOME TAX, ELECTIONS AND REPORTS
 
10
6.1.
Distribution Rights of Members
10
6.2.
Allocations of Net Profit and Loss
10
6.3.
Special Allocations
11
6.4.
Withheld Amounts
11
6.5.
Limitation upon Distributions
11
6.6.
Accounting Principles
11
6.7.
Accounting Period
11

 
 
- i -

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 (continued)
 

   
 Page
 
6.8.
Financial Statements
11
6.9.
Returns and Other Elections
11
6.10.
Tax Matters Partner
12
 
ARTICLE 7. TRANSFERABILITY
 
12
7.1.
General Conditions on Assignments
12
7.2.
Assignment
13
7.3.
Rights of Assignee
17
7.4.
Death or Incompetency
18
 
ARTICLE 8. DISSOLUTION AND TERMINATION
 
18
8.1.
Dissolution
18
8.2.
Winding Up, Liquidation and Distribution of Assets
18
8.3.
Deficit Account
19
8.4.
Articles of Dissolution
19
8.5.
Effect of Filing Articles of Dissolution
19
8.6.
Return of Contribution Nonrecourse to Other Members
19
 
ARTICLE 9. AMENDMENTS
 
19
9.1.
Amendments
19
 
ARTICLE 10. DISPUTE RESOLUTION AND ARBITRATION
 
20
10.1.
Dispute Resolution
20
10.2.
Arbitration
20
10.3.
Binding Decision
20
 
ARTICLE 11. MISCELLANEOUS PROVISIONS
 
20
11.1.
Notices
20
11.2.
Application of New York Law
21
11.3.
Further Agreements
21
11.4.
Construction
21
11.5.
Headings
21
11.6.
Waivers
21
11.7.
Rights and Remedies Cumulative
21
11.8.
Severability
21
11.9.
Heirs, Successors and Assigns
21
11.10.
Third Parties
21
11.11.
Counterparts
21
11.12.
Material Contracts
22
11.13.
Entire Agreement
22

 
EXHIBIT A INITIAL CAPITAL CONTRIBUTIONS AND PERCENTAGE INTERESTS
EXHIBIT B CAPITAL ACCOUNTS
EXHIBIT C SPECIAL ALLOCATIONS





- ii -

--------------------------------------------------------------------------------




AMENDED AND RESTATED
OPERATING AGREEMENT
OF
BUENA VISTA DEVELOPMENT COMPANY, LLC


A NEW YORK LIMITED LIABILITY COMPANY


THIS AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement”) is made and
entered into as of the 21st day of April, 2005, by and between Casino
Development & Management Company, LLC (“CD&M”) and Nevada Gold BVR, L.L.C.
(“Nevada Gold”).


WHEREAS, Articles of Organization were filed for Buena Vista Development
Company, LLC (originally known as Buena Vista, LLC, the “Company”) with the
Office of the New York Secretary of State on the 25th day of June, 2002, in
accordance with the Limited Liability Company Law of the State of New York (the
“Act”);


WHEREAS, subsequent to the formation of the Company, CD&M, as the sole Member
(as such term is defined herein) of the Company, adopted an Operating Agreement
for the Company dated July 25, 2004 (the “Operating Agreement”);


WHEREAS, pursuant to an Investment Agreement of even date herewith (the
“Investment Agreement”), CD&M and Nevada Gold have agreed that in exchange for
the Capital Contribution by Nevada Gold described and set forth in the
Investment Agreement, Nevada Gold will be granted a Membership Interest (as
defined herein) in the Company;


WHEREAS, pursuant to the Investment Agreement, Nevada Gold has agreed to make
the Loan to the Company; and


WHEREAS, the undersigned wish to enter into this Agreement to amend and restate
the Operating Agreement in order to, among other things, provide for the
management of the Company and set forth the rights, preferences, privileges and
obligations of the Members.


NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


ARTICLE 1.
DEFINITIONS
 
The following terms used in this Agreement shall have the following meanings:


1.1. “Act” shall mean the Limited Liability Company Law of the State of New
York, as amended from time to time.
 


--------------------------------------------------------------------------------



1.2. “Adjusted Deficit Capital Account” shall mean, with respect to any Member,
the deficit balance, if any, in such Member’s Capital Account as of the end of
the taxable year, after giving effect to the following adjustments:
 
1.2.1. credit to such Capital Account any amount that such Member is obligated
to restore under Treasury Regulation § 1.704-1(b)(2)(ii)(c), as well as any
addition thereto pursuant to the next to last sentence of Treasury Regulation §§
1.704-2(g)(1) and 1.704-2(i)(5), after taking into account thereunder any
changes during such year in partnership minimum gain (as determined in
accordance with Treasury Regulation § 1.704-2(d)) and in the minimum gain
attributable to any partner nonrecourse debt (as determined under Treasury
Regulation § 1.704-2(i)(3)); and
 
1.2.2. debit to such Capital Account the items described in Treasury Regulation
§§ 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
 
This definition of Adjusted Deficit Capital Account is intended to comply with
the provisions of Treasury Regulation §§ 1.704-1(b)(2)(ii)(d) and 1.704-2, and
shall be interpreted consistently with those provisions.
 
1.3. “Affected Member” shall mean the Member that is notified that it is an
Unsuitable Person under Section 7.2.2.2 or Section 7.2.2.3.2.
 
1.4. “Affiliate” shall mean a Person whose relationship to a Member is such that
a Gaming Authority considers such Person’s suitability as a factor in
determining the Member’s or the Company’s suitability for receiving a Gaming
License.
 
1.5. “Agreed Value” shall mean the fair market value of an asset, the Membership
Interests or, where applicable, the Capital Accounts as of the date of
valuation, which fair market value shall be determined by unanimous agreement of
the Members or, if they cannot so agree, by an independent appraiser selected by
the Members.
 
1.6. “Agreement” shall mean this Agreement as originally executed and as amended
from time to time.
 
1.7. “Approved Expense” shall mean an expense that has been approved in advance
by the Class B Member, such approval not to be unreasonably withheld.
 
1.8. “Articles of Organization” shall mean the Articles of Organization of Buena
Vista Development Company, LLC as filed with Office of the New York Secretary of
State, and as amended from time to time.
 
1.9. “Auditor” shall mean the auditor of the Company as appointed by the Members
from time to time.
 
1.10. “Business Day” shall mean any day other than Saturday, Sunday or a
statutory holiday in New York.
 

2

--------------------------------------------------------------------------------



1.11. “California Regulatory Authority” shall mean a Gaming Authority whose
approval is necessary in order for the Company to obtain or maintain Gaming
Licenses with respect to the Tribe.
 
1.12. “Capital Account” as of any given date shall mean the Capital Account
established for each Member, pursuant to Article 5 and Exhibit B, as adjusted up
to such date pursuant to this Agreement.
 
1.13. “Capital Contribution” shall mean any contribution by a Member to the
capital of the Company in cash or property, whenever made.
 
1.14. “Catch-up Distribution” shall mean a distribution to the Class B Members
in an amount equal to the product of (i) the Class B Members’ Percentage
Interest, times (ii) total Construction Management Profits.
 
1.15. “Class A Members” shall mean the Class A Member listed on Exhibit A
attached hereto, and any Persons to which such Class A Member’s Membership
Interest may be assigned, as permitted by Section 7.2.1.
 
1.16. “Class B Members” shall mean the Class B Member listed on Exhibit A
attached hereto, and any Persons to which such Class A Member’s Membership
Interest may be assigned, as permitted by Section 7.2.1.
 
1.17. “Code” shall mean the Internal Revenue Code of 1986, as amended, or
corresponding provisions of subsequent superseding federal revenue laws.
 
1.18. “Compact” shall mean the Tribal-State Gaming Compact between the Tribe and
the State of California, as amended and in effect on the date hereof, and as
hereinafter amended, supplemented, restated or replaced.
 
1.19. “Company” shall mean Buena Vista Development Company, LLC.
 
1.20. “Confidential Information” is defined as all information, knowledge or
data relating to the business of the Company, its clients and third parties
doing business with the Company. This includes trade secrets, financial and
pricing information, formulas, techniques and methods, business plans and
strategies, internal correspondence, reports, software source code, memoranda,
information regarding the equity ownership of the Company and other documents
utilized internally by the Company, and any other material which by its nature
or notice is intended to be confidential. Confidential Information shall not
include any information that is in the public domain or otherwise publicly
available (other than through the wrongful act of a Member).
 
1.21. “Construction Management Profits” shall mean the amount of any and all
compensation received by Wilmorite Inc. from the Tribe pursuant to the
Construction Management Agreement dated as of December 29, 2004; provided,
however, that reimbursable expenses reimbursed by the Tribe to Wilmorite, Inc.
pursuant to Section 13.4 of the Construction Management Agreement shall not be
included in computing Construction Management Profits.
 

3

--------------------------------------------------------------------------------



1.22. “Development Agreement” shall mean the Development Agreement dated as of
December 29, 2004, between the Tribe and the Company.
 
1.23. “Development Fee” shall mean the Development Fee payable under Section 6.1
of the Development Agreement.
 
1.24. “Development Revenue” shall mean revenues of the Company (calculated in
accordance with GAAP) derived from the Development Agreement, including but not
limited to the Development Fee, Reimbursable Expenses and payments under the
Interim Tribal Loan, and any other agreement between the Company and the Tribe.
 
1.25. “Disputing Parties” shall have the meaning set forth in Section 10.1
hereof.
 
1.26. Intentionally Omitted.
 
1.27. “Entity” shall mean any general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative, association, foreign trust or foreign business organization.
 
1.28. “Effective Date” shall mean the date first set forth in the opening
paragraph of this Agreement, which date shall also be deemed to be the execution
date of this Agreement.
 
1.29. “Fiscal Year” shall mean a calendar year.
 
1.30. “GAAP” shall mean United States generally accepted accounting principles
as in effect from time to time, applied on a consistent basis using the accrual
method of accounting.
 
1.31. “Gaming Authority” shall mean any national, state, tribal, local and other
governmental, regulatory and administrative authority, agency, board, commission
or official responsible for or involved in the regulation of gaming activities
of the Company or its Members in any jurisdiction, including the Tribal Gaming
Agency and the State Gaming Agency within the meaning of the Compact.
 
1.32. “Gaming Laws” shall mean the Compact and the laws pursuant to which any
Gaming Authority possesses regulatory, licensing or permit authority over gaming
within any jurisdiction.
 
1.33. “Gaming License” any license, permit, authorization, consent or favorable
determination from or issued by a Gaming Authority pursuant to any Gaming Laws.
 
1.34. “Initial Capital Contribution” shall mean the initial contribution to the
capital of the Company by the Members in accordance with the terms of this
Agreement, and as set forth on Exhibit A.
 
1.35. “Interim Tribal Loan” shall have the meaning ascribed to such term in the
Development Agreement.
 

4

--------------------------------------------------------------------------------



1.36. “Investment Agreement” shall mean that Investment Agreement of even date
herewith between CD&M and Nevada Gold.
 
1.37. “Licensed Member” shall mean any Member to which a Gaming License has been
granted, or to whose Affiliate a Gaming License has been granted.
 
1.38. “Loan” shall mean the loan made or to be made by Nevada Gold to the
Company pursuant to the Investment Agreement.
 
1.39. “Majority in Class Interest” shall mean, with respect to any class of
Membership Interest, fifty-one percent (51%) of the aggregate Percentage
Interest in the Company designated as belonging to such class.
 
1.40. “Majority in Interest” shall mean fifty-one percent (51%) of the aggregate
Percentage Interests in the Company.
 
1.41. “Managing Member” has the meaning given such term in Section 4.1.
 
1.42. “Member” shall mean each of the parties that executes a counterpart of
this Agreement and each other Person that may become a Member from time to time
with the consent of all of the Members.
 
1.43. “Membership Interest” shall mean an interest in the Company, including a
share of one or more of the Company’s Profits or Losses, distributions of the
Company’s assets, and allocations obtained pursuant to this Agreement and the
Act, together with the right to participate in the management of the business
and affairs of the Company as set forth in this Agreement or the Act, including
(to the extent granted pursuant to the terms of this Agreement) the right to
vote on, consent to, or otherwise participate in any decision or action of or by
the Members granted pursuant to this Agreement and the Act.
 
1.44. “Net Development Revenue” shall mean Development Revenue and any other
revenue of the Company, reduced by any cash debt repayments by the Company to
Members or their Affiliates made in accordance with the priorities established
in the Investment Agreement, and further reduced by Approved Expenses paid in
cash. “Net Development Revenue Available for Distribution” shall mean all Net
Development Revenue received by the Company and not previously distributed to
Members.
 
1.45. “Net Loss” shall mean the excess of the Company’s aggregate Losses over
aggregate Profits for an accounting period.
 
1.46. “Net Profit” shall mean the excess of the Company’s aggregate Profits over
aggregate Losses for an accounting period.
 
1.47. “Non-Compliant Member” shall have the meaning set forth in
Sections 7.2.2.2 or 7.2.2.3.2 hereof, as applicable.
 

5

--------------------------------------------------------------------------------



1.48. “Percentage Interest” shall mean, for any class of Members, the percentage
interest in the Company as set forth on Exhibit A as that percentage may be
changed from time to time in accordance with Section 2 of the Investment
Agreement.
 
1.49. “Person” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such “Person”
where the context so permits.
 
1.50. “Profits” and “Losses” shall mean the income, gain, loss, deductions and
credits of the Company as determined in accordance with Exhibit B.
 
1.51. “Reimbursable Expenses” shall have the meaning ascribed to such term in
the Development Agreement.
 
1.52. “Remaining Members” shall mean those Members remaining after a Member has
withdrawn from the Company as a Member for any reason.
 
1.53. “Special Allocations” are defined in Exhibit C attached hereto.
 
1.54. “Treasury Regulations” shall include proposed, temporary and final
regulations promulgated from time to time under corresponding provisions of the
Code.
 
1.55. “Tribe” shall mean the Buena Vista Rancheria of Me-Wuk Indians, a
federally recognized Indian Tribe, and after the Assumption Date (as defined in
the Development Agreement) shall include the Gaming Authority (as defined in the
Development Agreement).
 
1.56. “Trigger Date” shall mean the later of the date of receipt by the Company
and receipt by all other Members of a notice from a Licensed Member under
Sections 7.2.2.2 or 7.2.2.3 that it intends to exercise the rights set forth in
Section 7.2.2.4.
 
1.57. “Unsuitable Person” shall mean (i) any Person who, if the Person is an
Affiliate of the Company or any Member, will cause the Company, any Member or
any Affiliate of any Member (A) not to obtain any Gaming License, or (B) to have
a Gaming License revoked or note renewed, or (ii) a Member who is properly
determined by a second Member to be an Unsuitable Person in accordance with
Sections 7.2.2.2 or 7.2.2.3.2 for reasons that remain unremedied.
 
ARTICLE 2.
FORMATION OF THE COMPANY
 
2.1. Formation. The Company has been organized as a New York limited liability
company by executing and delivering Articles of Organization to the Office of
the New York Secretary of State in accordance with and pursuant to the Act.
 
2.2. Purpose. The purpose of the Company shall be to engage in and conduct any
lawful activity for which limited liability companies may be organized under the
Act; provided, however, that the prior written consent of all the Members shall
be required before the Company engages in any material business other than in
furtherance of its relationship with the Tribe.
 

6

--------------------------------------------------------------------------------



2.3. Principal Place of Business. The principal place of business of the Company
shall be located at Rochester, New York, or such other place as the Members
shall designate in accordance with the Act.
 
2.4. Registered Office and Registered Agent. The Company’s initial registered
office shall be at 1265 Scottsville Road, Rochester, New York 14624, and
thereafter at such other location as the Members may designate in accordance
with the Act. The name of its initial registered agent shall be CT Corporation
System and thereafter its registered agent shall be such person as the Members
may designate in accordance with the Act.
 
2.5. Term. The Company shall have perpetual existence, unless the Company is
dissolved earlier pursuant to the provisions of this Agreement or the Act.
 
2.6. Licensing. The Company shall become licensed to do business in any
jurisdiction where it is necessary for the Company to become licensed to do
business and shall comply with all Gaming Laws.
 
2.7. Tax Classification. The Company intends to be classified as a partnership
for federal and state tax purposes.
 
ARTICLE 3.
ESTABLISHMENT OF CLASSES; RIGHTS AND OBLIGATIONS OF MEMBERS
 
3.1. Establishment of Classes of Membership Interest. On the Effective Date
there shall be Class A and Class B Membership Interests. Each class of
Membership Interest shall have the relative rights, powers, preferences,
privileges and duties as set forth in this Agreement. Subsequent to the
Effective Date, the rights, powers, preferences, privileges and duties of a
specific class of Membership Interest shall not be altered or amended without
the consent of the Members holding a Majority in Class Interest of the class of
Membership Interest to be affected by such amendment (which consent shall be in
addition to any other vote required hereunder in order to amend this Agreement).
 
3.2. Limitation of Liability. Each Member’s liability with respect to the
Company shall be limited to the fullest extent provided in the Act, this
Agreement, or any applicable law.
 
3.3. Company Debt Liability. A Member shall not be personally liable for any
debts, obligations, liabilities or losses of the Company beyond its Capital
Contribution.
 
3.4. Access to Information; Records. Each Member has the right to obtain from
the Company from time to time upon reasonable demand for any purpose reasonably
related to the Member’s interest as a Member of the Company:
 
3.4.1. true and full information regarding the status of the business and
financial condition of the Company;
 

7

--------------------------------------------------------------------------------



3.4.2. promptly after becoming available, a copy of the Company’s federal,
state, and local income tax returns and all other tax returns deemed necessary
and required for each jurisdiction in which the Company does business;
 
3.4.3. a copy of any Company agreement, Articles of Organization, and all
amendments thereto;
 
3.4.4. true and full information regarding the amount of cash and a description
and statement of the Agreed Value of any other property or services contributed
by each Member or which the Member has agreed to contribute in the future to the
Company, and the date on which each became a Member; and
 
3.4.5. other information regarding the affairs of the Company as is reasonable
or required to be provided to a Member under the Act.
 
3.5. Right to Conduct Business with Company. Upon the consent of all of the
Members, a Member may lend money to, borrow money from, act as a surety,
guarantor or endorser for, guarantee or assume one or more specific obligations
of, provide collateral for and transact other business with the Company,
including entering into any contract with the Company on an arms’-length basis.
Each of the Members on the date of this Agreement is conclusively deemed to have
consented to the loans and other transactions between Members and the Company
that are described and/or specifically approved in the Investment Agreement.
 
3.6. Indemnification. The Company shall, to the fullest extent permitted by law,
indemnify and hold harmless the Members from and against any and all claims and
demands whatsoever in connection with the business of the Company. The Company
shall advance indemnification payments, including legal fees and costs, that
reasonably appear to be due hereunder upon the request of a party subject to
indemnity hereunder and the execution by such party of a written agreement to
return such payments in the event that the indemnification is ultimately
determined not to be due such party hereunder.
 
3.7. Confidentiality. Each Member agrees that such Member will not copy,
distribute, disclose, or disseminate Confidential Information to anyone, except
the Company’s employees or authorized agents who have a need to know such
Confidential Information for the purpose for which it is disclosed or as may be
required by applicable law, including but not limited to, applicable Gaming Laws
and securities laws.
 
3.8. Additional Members. The Company may admit additional Members with the
consent of all of the existing Members. No new Members shall be (i) entitled to
any retroactive allocation of the Company’s Profits or Losses or (ii) an
Unsuitable Person.
 
ARTICLE 4.
MANAGEMENT; MEETINGS; VOTING RIGHTS
 
4.1. Managing Member. The Company’s business and affairs shall be managed by a
Managing Member chosen by a Majority in Interest and as directed thereby. As of
the Effective Date, the Managing Member shall be CD&M.
 

8

--------------------------------------------------------------------------------



4.2. Duty of Good Faith. The Managing Member shall perform its management duties
in good faith and in a manner such Managing Member reasonably believes to be in
the Company’s best interests. The Managing Member’s liability for acts performed
or omitted in such capacity shall be limited to the extent permitted by the Act
and other relevant law. The Managing Member shall not be liable to the Company
or any other Member unless any loss or damage suffered by the Company or such
other Member was the result of the Managing Member’s bad faith, gross
negligence, intentional misconduct, or a knowing violation of law.
 
4.3. Meetings of the Members. The Company shall not be required to hold annual
meetings of the Members. A meeting shall be held upon prior written request by a
Majority in Class Interest of any class of Members, delivered to the Managing
Member not more frequently than once each calendar quarter. A meeting may be
held by conference among the Members using any means of communication permitted
by the Act. For all meetings, Members holding a Majority in Interest shall
constitute a quorum. Any action required or permitted to be taken at a meeting
of Members may be taken without a meeting by written action signed by Members
holding aggregate Percentage Interests that would be required to take the same
action at a meeting. Such written action shall be effective when signed by the
required Members. When written action is taken by fewer than all Members, but
only if there is not a requirement of unanimity set forth in this Agreement, all
Members shall be notified immediately of its text and effective date.
 
4.4. Voting of Membership Interests. Each Member shall have a vote equal to such
Member’s Percentage Interest in the Company.
 
4.5. Required Vote. Unless a greater vote is required by the Act or is expressly
provided for hereunder, the affirmative vote of a Majority in Interest of the
Members entitled to vote shall be required to approve any proposed action with
respect to which the Members are entitled to vote.
 
4.6. Outside Businesses. Except as provided in any other agreement, any Member
may engage in or possess an interest in other business ventures of any nature or
description, independently or with others, similar or dissimilar to the business
of the Company, and the Company and/or Members shall have no rights by virtue of
this Agreement in and to such independent ventures or to the income or gains
derived therefrom, and the pursuit of any such venture, even if competitive with
the business of the Company, shall not be deemed wrongful or improper. No Member
shall be obligated to present any particular investment opportunity to the
Company even if such opportunity is of a character that, if presented to the
Company, could be taken by the Company, and any Member shall have the right to
take for his, her or its own account (individually or as a partner or fiduciary)
or to recommend to others any such particular investment opportunity.
Notwithstanding the foregoing, the Members hereby agree that any and all
business activities related to the Tribe shall be conducted solely by and
through the Company unless all of the Members consent to a Member’s engaging in
business activities with the Tribe independent of the Company.
 

9

--------------------------------------------------------------------------------



ARTICLE 5.
CONTRIBUTIONS TO THE COMPANY AND CAPITAL ACCOUNTS
 
5.1. Initial Capital Contributions. Each Member has contributed the amount set
forth next to its name on Exhibit A as its share of the Initial Capital
Contribution.
 
5.2. Additional Capital Contributions and Changes in Percentage Interests. Upon
the consent of all of the Members, additional contributions may be made to the
Company by the Members in proportion to their Percentage Interests; provided,
however, that no Member shall be required to make additional contributions to
the Company without such Member’s consent.  Upon any such contribution, the
Percentage Interest of each Member shall be increased or decreased, as the case
may be, as determined by all of the Members.
 
5.3. Capital Accounts. Capital Accounts shall be maintained in accordance with
Exhibit B.
 
5.4. No Withdrawal or Reduction of Members’ Capital Contributions. A Member may
not withdraw any or all of its Capital Contribution without the approval of all
of the Members, which approval may be withheld for any reason.
 
ARTICLE 6.
DISTRIBUTIONS, ALLOCATIONS, INCOME TAX, ELECTIONS
AND REPORTS
 
6.1. Distribution Rights of Members. No later than 5 business days following the
close of each calendar month, Net Development Revenue Available for Distribution
shall be distributed to the Members as follows:
 
6.1.1. Distributions to Class B Member. First, to the Class B Members, pro-rata
in accordance with their Class B Membership Interests an amount equal to the
product of the Net Development Revenue Available for Distribution multiplied by
the Class B Members’ Percentage Interest.
 
6.1.2. Catch-up Distributions. Second, to the Class B Members, pro-rata in
accordance with their Class B Membership Interests until such time as the Class
B Members have received aggregate distributions under this Section 6.1.2 equal
to the Catch-Up Distribution.
 
6.1.3. Distributions to Class A Member. Third, after the Class B Members have
received aggregate distributions under Section 6.1.2 equal to the Catch-Up
Distribution, the balance (after taking into account distributions under Section
6.1.1) to the Class A members, pro-rata in accordance with their Class A
Membership Interests.
 
6.2. Allocations of Net Profit and Loss. Subject to Section 6.3, Net Profit and
Net Loss shall be allocated to the Members in accordance with their respective
Percentage Interests.
 

10

--------------------------------------------------------------------------------



6.3. Special Allocations. Notwithstanding Section 6.2, Special Allocations shall
be made to the Members in accordance with Exhibit C.
 
6.4. Withheld Amounts. All amounts withheld pursuant to the Code or any
provisions of state or local tax law with respect to any payment or distribution
to the Members from the Company shall be treated as amounts distributed to the
relevant Member or Members for purposes of Section 6.1.
 
6.5. Limitation upon Distributions. No distributions or return of Capital
Contributions shall be made if, after the distribution or return of contribution
is made, the liabilities of the Company (other than liabilities to Members on
account of their Membership Interests, and liabilities for which the recourse of
creditors is limited to specified property of the Company), exceed the fair
value of the assets of the Company, provided that the fair value of property
that is subject to a liability for which the recourse of creditors is limited,
shall be included in the assets of the Company only to the extent that the fair
value of that property exceeds that liability.
 
6.6. Accounting Principles. The Company shall maintain books and records, which
shall include statements of Profit and Loss and Capital Accounts, in accordance
with this Agreement and GAAP.
 
6.7. Accounting Period. The Company’s accounting period shall be from January 1
to December 31 of each year.
 
6.8. Financial Statements. Within 15 days after the end of each calendar
quarter, the Company shall prepare and deliver to each Member an income/expense
statement. In addition, within 45 days after the end of each Fiscal Year, the
Company shall prepare and deliver to each Member a financial statement which
shall include a balance sheet, a profit and loss statement, and, with respect to
the annual statements, a report of the Capital Accounts of the Members,
including the Profits and Losses, and the share of the Profits and Losses of
each Member for such period. The annual statements shall be reviewed by the
accountants of the Company. Notwithstanding anything contained herein to the
contrary, the Members shall have the right, at their own expense, (A) to review
with the accountants the accounting methods and procedures to be used, and (B)
to review and audit the books and records of the Company for the purpose of
verifying any financial statements of the Company. If the audit of the books and
records reflects more than a two percent error in the income or loss of the
Company, then the Company shall reimburse the Member performing the audit all of
such Member’s costs and expenses for the audit. In connection with such
accounting methods, all decisions as to accounting principles, including any
elections to be made by or for the Company under the provisions of the Code or
other applicable tax law shall be determined by the Members upon the affirmative
vote of a Majority in Interest, provided that all such accounting methods and
principles shall be consistent with GAAP.
 
6.9. Returns and Other Elections. The Members shall cause the preparation and
timely filing of all tax returns required to be filed by the Company pursuant to
the Code and all other tax returns deemed necessary and required in each
jurisdiction in which the Company does business or is subject to taxation.
Copies of such returns, or pertinent information therefrom, shall be furnished
to the Members within a reasonable time after the end of the Fiscal Year upon
the Members’ written request. All elections permitted to be made by the Company
under Federal or state laws shall be made by the Members upon the affirmative
vote of a Majority in Interest, except that the consent of all of the Members
shall be required in order to elect not to treat the Company as a flow-through
entity or partnership for tax purposes.
 

11

--------------------------------------------------------------------------------



6.10. Tax Matters Partner. The Class A Member is designated the “Tax Matters
Partner” (as defined in Code Section 6231), and is authorized and required to
represent the Company (at the Company’s expense) in connection with all
examinations of the Company’s affairs by tax authorities, including, without
limitation, administrative and judicial proceedings, and to expend Company funds
for professional services and costs associated therewith. The Members agree to
cooperate with each other and to do or refrain from doing any and all things
reasonably required to conduct such proceedings.
 
ARTICLE 7.
TRANSFERABILITY
 
7.1. General Conditions on Assignments. No assignment of a Membership Interest
after the date of this Agreement will be effective unless all of the conditions
set forth below are satisfied:
 
7.1.1. Unless waived by the Company, the assignor signs and delivers to the
Company an undertaking in form and substance satisfactory to the Company to pay
all reasonable expenses incurred by the Company in connection with the
assignment (including, but not limited to, reasonable fees of counsel and
accountants and the costs to be incurred with any additional accounting required
in connection with the assignment, and the cost and fees attributable to
preparing, filing and recording such amendments to the organizational documents
or filings as may be required by law);
 
7.1.2. Such assignment does not require the registration of such assigned
Membership Interests pursuant to any applicable federal or state securities
laws, and the assignor delivers to the Company an opinion of counsel for the
assignor satisfactory in form and substance to the Company to the effect that
the assignment of the Membership Interest is in compliance with the applicable
federal and state securities laws, and a statement of the assignee in form and
substance satisfactory to the Company making appropriate representations and
warranties in respect to compliance with the applicable federal and state
securities laws and as to any other matter reasonably required by the Company;
 
7.1.3. The Company receives an opinion from its counsel that (i) the assignment
does not cause the Company to lose its classification as a partnership for
federal or state income tax purposes, and (ii) unless waived by the Company, the
assignment, together with all other assignments within the preceding twelve
months, does not cause a termination of the Company for federal or state income
tax purposes;
 

12

--------------------------------------------------------------------------------



7.1.4. The assignor signs and delivers to the Company a copy of the assignment
of the Membership Interests to the assignee, together with the certificates
representing such Membership Interests, duly executed for assignment;
 
7.1.5. The assignee signs and delivers to the Company its agreement to be bound
by this Agreement;
 
7.1.6. Such assignment does not cause the Company to become a “Publicly Traded
Partnership,” as such term is defined in Sections 469(k)(2) or 7704(b) of the
Code;
 
7.1.7. Such assignment does not subject the Company to regulation under the
Investment Company Act of 1940, the Investment Advisers Act of 1940 or the
Employee Retirement Income Security Act of 1974, each as amended;
 
7.1.8. Such assignment is not made to an Unsuitable Person and is in compliance
with any and all applicable gaming acts and regulations now or hereafter
existing in the State of California, including a finding of suitability of such
assignee or any owners or beneficial owners of such assignee;
 
7.1.9. Such assignment is not made to any Person who lacks the legal right,
power or capacity to own such Membership Interest; and
 
7.1.10. The assignment is in compliance with the other provisions of this
Agreement.
 
7.2. Assignment. A Membership Interest may be assigned only in accordance with
this Section and in compliance with all applicable Gaming Laws.
 
7.2.1. Voluntary Assignment. A Member or assignee thereof may assign all or a
portion of its Membership Interest only upon the consent of all of the Members,
provided, however, such consent shall not be required in connection with the
merger or consolidation by the publicly held parent company of Nevada Gold with
another party that is not an Unsuitable Person or, so long as it does not cause
the Company to become an Unsuitable Person, the sale or transfer of all or
substantially all of the assets of the publicly held parent company of Nevada
Gold. Any transfer of all or any part of a Member’s interest without the consent
of all of the Members as required by this Section shall be null and void.
 
7.2.2. Finding of Unsuitability and Buy-Out.
 
7.2.2.1. No Unsuitability Knowledge. Each Member represents to the other that it
is not aware of any facts or circumstances which would make it an Unsuitable
Person.
 
7.2.2.2. Regulatory Compliance in the State of California. Each Member
acknowledges that it and its Affiliates will be subject to licensing and other
regulatory review and approval procedures by California Regulatory Authorities.
Each Member agrees to cooperate fully and to cause its Affiliates to cooperate
fully with the representatives of all California Regulatory Authorities. If any
California Regulatory Authority determines at any time that a necessary Gaming
License will not be issued or renewed for the Company, or must be revoked, as a
result of a Member’s, or a Member’s Affiliate’s relationship to the Company or a
Member, then such Member shall, if possible, remedy or cause its Affiliate to
remedy the condition that gave rise to such determination to the satisfaction of
the California Regulatory Authority. If the Member (the “Non-Compliant Member”)
does not remedy the condition that gave rise to such determination prior to the
expiration of the period prescribed by the California Regulatory Authority, then
the Licensed Member may provide written notice to the Non-Compliant Member that
it is an Unsuitable Person, and of its intention to exercise the provisions set
forth in Section 7.2.2.4.
 

13

--------------------------------------------------------------------------------



 
7.2.2.3. Gaming Regulations in Jurisdictions Outside of California.
 
7.2.2.3.1. Each Member acknowledges that each other Member and its Affiliates
may or will be a Licensed Member because of Gaming Licenses related to Gaming
Authorities other than California Regulatory Authorities. Each Member
acknowledges that the issuance and maintenance of Gaming Licenses are highly
regulated by these other Gaming Authorities and that the laws of applicable
jurisdictions may require a Licensed Member to disclose private or otherwise
confidential information about the other Members and their respective
Affiliates. If requested to do so by a Licensed Member, any other Member shall
obtain any Gaming License, qualification, clearance or the like which shall be
requested or required of such other Member by any Gaming Authority having
jurisdiction over the Licensed Member.
 
7.2.2.3.2. All Members acknowledge and agree that if a Gaming Authority shall
determine that any Member or any of its Affiliates (a) is or might be engaged
in, or is about to be engaged in, any activity or activities, or (b) was or is
involved in a relationship with any Person, and if as a result of such
determination any Gaming Authority (i) fails to issue a Gaming License,
(ii) fails to grant or renew any required or requested Gaming License or related
application upon terms and conditions which are in the Licensed Member’s
reasonable discretion acceptable to the Licensed Member, (iii) unreasonably
delays any Gaming License sought by the Licensed Member, (iv)  conditions any
Gaming License sought by the Licensed Member upon terms and conditions which are
in the Licensed Member’s reasonable discretion not acceptable to the Licensed
Member, (v) revokes any Gaming License, or (vi) disciplines, in any manner, the
Licensed Member, then such other Member (the “Non-Compliant Member”) shall
immediately (A) terminate any relationship with the Person which is the source
of the problem, or (B) cease the activity creating the problem. In the event
that the Non-Compliant Member does not comply with item (A) or (B) above, then
the Licensed Member may provide written notice to the Non-Compliant Member that
it is an Unsuitable Person, and of its intention to exercise the provisions set
forth in Section 7.2.2.4.
 

14

--------------------------------------------------------------------------------



7.2.2.4. Buy-Out Provisions.
 
7.2.2.4.1. In the event of an unremedied finding that a Member is an Unsuitable
Person and the sending of notice by a Licensed Member of its intention to
exercise the rights set forth in this Section 7.2.2.4, the provisions of this
Section 7.2.2.4 shall apply, notwithstanding any other provision herein to the
contrary.
 
7.2.2.4.2. During the period commencing with the Trigger Date and ending with
the transfer or sale of the Affected Member’s Membership Interest pursuant to a
subsection of this Section 7.2.2.4, (i) the Company shall not be required or
permitted to pay any distribution or interest with regard to the Membership
Interests and the amount of such distributions or interest shall be held in
escrow by the Company, (ii) the holder of such Membership Interests shall not be
entitled to vote on any matter, and (iii) the Company shall not pay any
remuneration in any form to the holder of the Membership Interests except in
exchange for such Membership Interests as provided in Section 7.2.2.4.6. Upon
any sale or transfer of the Affected Member’s Membership Interest in accordance
herewith, all voting rights shall be reinstated with respect to the Membership
Interest and all amounts held in escrow shall be applied to pay to the Affected
Member the purchase price of the Membership Interest.
 
7.2.2.4.3. For a period of 120 days following the Trigger Date (or such shorter
period of time as the California Regulatory Authority or the Gaming Authority,
as applicable, otherwise allows), the Affected Member shall have the option to
transfer its Membership Interest to an immediate family member of an individual
who, together with other immediate family members, owns at least 50% of such
Member, directly or indirectly, or a trust, partnership, or other entity
established for the benefit of one or more such immediate family members;
provided that such transfer meets the requirements of Section 7.1.
 
7.2.2.4.4. For a period of 120 days following the Trigger Date (or such shorter
period of time as the California Regulatory Authority or the Gaming Authority,
as applicable, otherwise allows), the Affected Member shall have the right to
sell its Membership Interest to a third party for cash, subject to the
provisions of Section 7.1 and the right of first refusal in favor of the other
Members pursuant to and in accordance with the terms of Section 7.2.2.4.8.
 

15

--------------------------------------------------------------------------------



7.2.2.4.5. If the Affected Member has not given notice to the other Members on
or before 120 days following the Trigger Date (or such shorter period of time as
the California Regulatory Authority or the Gaming Authority, as applicable,
otherwise allows), that the Membership Interest of the Affected Member has been
transferred to a family member as permitted in Section 7.2.2.4.3 or that a third
party (who is permitted to receive an assignment of the Membership Interest
pursuant to Section 7.1), has entered into a binding agreement to purchase the
Membership Interest for cash, or if the cash purchase is not consummated within
the period provided in Section 7.2.2.4.8, any one or more of the remaining
Members may purchase the Membership Interest by giving written notice of such
Member’s or Members’ purchase intent to the Company and the Affected Member. The
price of this purchase shall be an amount equal to the sum of (a) the
outstanding principal balance of and accrued and unpaid interest on the Affected
Member’s loans to the Company, plus (b) the Agreed Value of the Affected
Member’s Membership Interest as of the Trigger Date. Such purchase price shall
be payable, without interest on the Agreed Value of the Affected Member’s
Membership Interest but with interest on the Affected Member’s loans to the
Company, by the Company applying the distributions of purchasing Member or
Members from the Company to pay the Affected Member until the purchase price has
been paid in full.
 
7.2.2.4.6. In the event that the Affected Member does not give proper notice
that it is transferring its Membership Interest to a family member as permitted
by Section 7.2.2.4.3 or that it has entered into a binding agreement to sell its
Membership Interest pursuant to Section 7.2.2.4.4, or if, in the case of a sale,
the cash purchase is not consummated within the period provided in
Section 7.2.2.4.8, and if no Member chooses to purchase the Membership Interest
as provided for in Section 7.2.2.4.5, the Majority in Interest of the remaining
Members may choose to continue the business of the Company. In such event, the
Company shall repay any loans owed to the Unsuitable Person and shall repurchase
the Unsuitable Person’s Membership Interest for its Agreed Value plus any
escrowed amounts under Section 7.2.2.4.2. The Company shall repay the Unsuitable
Person’s loans when the Company receives cash payments that the Company would
have been required to use to repay loans made by the Unsuitable Person, had the
Unsuitable Person remained a Member. The Agreed Value of the Unsuitable Person’s
Membership Interest (without interest) shall be payable when the Company
receives cash payments that the Company would have been required to distribute
to all Members under Section 3.4, had the Unsuitable Person remained a Member.
 

16

--------------------------------------------------------------------------------



7.2.2.4.7. In the event that the Majority in Interest of the remaining Members
decides not to continue the business of the Company, the Company shall be
dissolved.
 
7.2.2.4.8. Prior to any assignment of a Membership Interest to a third party
pursuant to Section 7.2.2.4.5, the Affected Member must obtain a written offer
to purchase for cash meeting the requirements of this Section (a “Third Party
Offer”). The Third Party Offer must not be subject to unstated conditions or
contingencies or be part of a larger transaction such that the price for the
Membership Interests stated in such Third Party Offer does not accurately
reflect fair market value (reduced by the amount of associated liabilities of
such Membership Interests). The Third Party Offer must contain a description of
all of the consideration, material terms and conditions of the proposed
assignment. The Affected Member must give notice of the Third Party Offer to the
Company and all other Members, together with a written offer to sell the
Membership Interests (which is the subject of the Third Party Offer) to the
other Members on the same price and terms as the Third Party Offer as provided
herein. The other Members shall have the right, on a pro rata basis in
accordance with the ratio of their Percentage Interests to total Percentage
Interests held by the other Members, to purchase, in whole but not in part, the
Membership Interests of the Affected Member in accordance with the terms of the
Third Party Offer by giving notice to the Affected Member within 30 days after
notice of such offer. Unless otherwise agreed, the closing of such sale will be
held at the Company’s principal place of business in Rochester, New York on a
date to be specified by the assignees which is not later than 120 days after the
date of the notice of acceptance by the assignees. At the closing, the assignees
will deliver the consideration in accordance with the terms of the Third Party
Offer, and the Affected Member will by appropriate documents assign to the
assignees the Membership Interests to be sold, free and clear of all liens,
claims and encumbrances. If all of the other Members reject the right of first
refusal or if the acceptance of the right of first refusal is not closed in
accordance with this Section 7.2.2.4.8, the Affected Member will be free for a
period of 60 days after the last day for such acceptance to sell all, but not
less than all, of such Membership Interests so offered, but only to the third
party for a price and on terms no more favorable to the third party than the
Third Party Offer and subject to Section 7.1. If such Membership Interests are
not so sold within such 60-day period (or within any extensions of such period
agreed to in writing by the non-selling members), all rights to sell such
Membership Interests pursuant to such Third Party Offer (without making another
offer to the other Members pursuant to this Section 7.2.2.4.8) will terminate.
 
7.3. Rights of Assignee. An assignee that does not become a Member shall not
have the rights of a Member except that so long as the assignee is not an
Unsuitable Person, the assignee shall be entitled to share in Profits and
Losses, to receive such distribution or distributions, and to receive such
allocation of Net Profit or Net Loss to which the assignor was entitled, to the
extent assigned to the assignee. An assignee that does become a Member shall
have all the rights, duties and liabilities under this Agreement of its
assignor, except liabilities not reasonably known to him upon the assignment and
which could not be ascertained from the Agreement.
 

17

--------------------------------------------------------------------------------


 
 
7.4. Death or Incompetency. If a Member who is an individual dies or a court of
competent jurisdiction adjudges him to be incompetent to manage his person or
his property, such Member’s executor, administrator, guardian, conservator or
other legal representative may exercise all of the Member’s rights for the
purpose of settling his estate or administering his property, including any
power under this Agreement of an assignee that becomes a Member. If the Member
is a corporation, trust or other Entity and is dissolved or terminated, the
powers of that Member may be exercised by its legal representative or successor.
 
ARTICLE 8.
DISSOLUTION AND TERMINATION
 
8.1. Dissolution. The Company shall be dissolved and its affairs shall be wound
up upon the occurrence of any of the following events:
 
8.1.1. an election to dissolve the Company by all of the Members;
 
8.1.2. any event that is a termination of a limited liability company under the
Act; or
 
8.1.3. the death, retirement, resignation, expulsion, bankruptcy or dissolution
of a Member or the occurrence of any other event that terminates the continued
membership of the Member of the Company, unless the business of the Company is
continued by the consent of a majority of the Remaining Members within ninety
(90) days of the occurrence of the terminating event. 
 
8.2. Winding Up, Liquidation and Distribution of Assets.
 
8.2.1. Upon the occurrence of an event terminating the Company and if the
Members do not continue the business of the Company, an accounting shall be made
by the Company’s independent accountants of the accounts of the Company and of
the Company’s assets, liabilities and operations, from the date of the last
previous accounting until the date of dissolution. The Company’s creditors shall
be paid in satisfaction of the liabilities of the Company (and loans by Members
will be paid in the priority set forth in the Investment Agreement) and its
assets shall be distributed as soon as practicable. To the extent that the
Company has assets remaining after the satisfaction of its liabilities, such
assets shall be distributed to the Members in the manner specified in
Section 6.1, and for this purpose, any and all assets of the Company shall be
deemed to be Net Development Revenues Available for Distribution.
 

18

--------------------------------------------------------------------------------



8.2.2. If any asset is to be distributed in kind, the Members’ Capital Accounts
shall be adjusted as provided for in Section 5.3 hereof (consistent with the
requirements of Regulation Section 1.704-1(b)(2)(iv) under Section 704 of the
Code) before any such distribution is made to reflect the increases or decreases
to said Capital Accounts which would have occurred if such asset to be
distributed in kind had been sold for its fair market value by the Company
immediately prior to such distribution. All such liquidating distributions shall
be made by the end of the taxable year of the Company in which there is a
liquidation of the Company for purposes of paragraphs (b)(2)(ii)(b) and
(b)(2)(ii)(g) of Regulation Section 1.704-1 under Code Section 704 or, if later,
within 60 days after the date of such liquidation
 
8.3. Deficit Account. Notwithstanding anything to the contrary contained herein,
upon a liquidation within the meaning of Treasury Regulation §
1.704-1(b)(2)(ii)(g), if any Member has an Adjusted Deficit Capital Account
(after giving effect to all contributions, distributions, allocations and other
Capital Account adjustments for all taxable years, including the year during
which such liquidation occurs), such Member shall have no obligation to make any
Capital Contribution, and the negative balance of such Member’s Adjusted Capital
Account shall not be considered a debt owed by such Member to the Company or to
any other Person for any purpose whatsoever.
 
8.4. Articles of Dissolution. When all debts, liabilities and obligations of the
Company have been paid and discharged or adequate provisions have been made
therefor and all of the remaining property and assets of the Company have been
distributed, Articles of Dissolution shall be executed and filed with the Office
of the New York Secretary of State as required by the Act.
 
8.5. Effect of Filing Articles of Dissolution. Upon the filing of Articles of
Dissolution with the Office of the New York Secretary of State, the existence of
the Company shall cease, except for the purpose of suits, other proceedings and
appropriate action as provided in the Act. The Members shall have authority to
distribute any Company property discovered after dissolution, convey real estate
and take such other action as may be necessary on behalf of and in the name of
the Company. In no event shall any Member conduct business on behalf of the
Company after Articles of Dissolution have been filed with the Office of the New
York Secretary of State.
 
8.6. Return of Contribution Nonrecourse to Other Members. Except as provided by
law, or by separate agreement between the parties, upon dissolution, each Member
shall look solely to the assets of the Company for the return of its Capital
Contribution. If the Company’s property remaining after the payment or discharge
of the debts and liabilities of the Company is insufficient to return the cash
contribution of one or more Members, such Members shall have no recourse against
any other Member, except as otherwise provided by law.

 
19

--------------------------------------------------------------------------------



ARTICLE 9.
AMENDMENTS
 
9.1. Amendments. Except as otherwise specifically provided herein, this
Agreement may only be amended upon the consent of all of the Members.
 
ARTICLE 10.
DISPUTE RESOLUTION AND ARBITRATION
 
10.1. Dispute Resolution. In the event that a dispute arises between Members or
between Members and the Company (“Disputing Parties”) that is related to this
Agreement or the Company, the Disputing Parties shall attempt in good faith to
resolve any dispute promptly by negotiations between representatives with
authority to settle the dispute. If the matter has not been resolved within
thirty (30) days of the first day of such negotiations, any Disputing Party may
initiate arbitration as provided in Section 10.2 of this Agreement. All
negotiations pursuant to this clause will be confidential and will be treated as
compromise and settlement negotiations under the U.S. Federal Rules of Evidence.
 
10.2. Arbitration. Any dispute arising out of or relating to this Agreement or
the Company that is not resolved pursuant to Section 10.1 shall be finally
settled by arbitration conducted in accordance with the Rules of the American
Arbitration Association. Any such arbitration shall be conducted before a single
arbitrator selected in accordance with such rules. Any such arbitration shall
take place in Rochester, New York. The arbitrator shall not alter, amend or
modify the terms and conditions of this Agreement, but shall consider the
pertinent facts and circumstances and be guided by the terms and conditions of
this Agreement, which shall be binding upon them in resolving any dispute or
controversy hereunder. The cost of the arbitration hereunder, including the cost
of the record of transcripts (if any), the arbitrator’s fees, administrative
fees, attorney’s fees, and all other fees involved, shall be paid by the
Disputing Party determined by the arbitrator to be the non-prevailing Disputing
Party, or otherwise allocated in an equitable manner as determined by the
arbitrator.
 
10.3. Binding Decision. The decision by the arbitrator shall be binding and
conclusive on the Disputing Parties and their successors and assigns, and the
parties shall comply with such decision in good faith. The decision or award of
the arbitrator may be entered in any state or federal court having jurisdiction
to enforce the judgment. The Disputing Parties shall be deemed to have consented
to venue and personal jurisdiction in the jurisdictions provided in this
Section.
 
ARTICLE 11.
MISCELLANEOUS PROVISIONS
 
11.1. Notices. Any required notice (including for meetings of the Members) shall
be delivered personally or by facsimile transmission, electronic mail or any
other electronic means, United States mail or courier to each Person entitled to
such notice at its business address. Notice by mail shall be deemed to be given
when deposited in the United States mail properly addressed, with postage
thereon prepaid. Facsimile transmission notice shall be deemed to be given upon
completion of the transmission of the message to the number given to the Company
by the Person entitled to such notice and receipt of a completed answer-back
indicating receipt. Electronic notice shall be deemed to have been given when
transmitted. Notice given personally or by courier shall be deemed to have been
given when actually delivered. Neither the business to be transacted at, nor the
purpose of, any annual or special meeting of the Members need be stated in the
notice, unless specifically required by statute or this Agreement.
 

20

--------------------------------------------------------------------------------



11.2. Application of New York Law. This Agreement and its interpretation shall
be governed exclusively by its terms and by the laws of the State of New York,
and specifically the Act. This Agreement and the Investment Agreement have been
partially negotiated in New York and the parties have signed this Agreement and
the Investment Agreement in New York. All payments due to Nevada Gold hereunder
shall be made to an account in New York designated by Nevada Gold.
 
11.3. Further Agreements. Each Member hereby agrees to execute such other and
further statements of interest and holdings, designations and other instruments
necessary to comply with any laws, rules or regulations.
 
11.4. Construction. Whenever the singular number is used in this Agreement and
when required by the context, the same shall include the plural and vice versa,
and the masculine gender shall include the feminine and neuter genders and vice
versa. All references to Articles, Sections, Exhibits and the like shall refer
to this Agreement, unless specified otherwise.
 
11.5. Headings. The headings in this Agreement are inserted for convenience only
and are in no way intended to describe, interpret, define, or limit the scope,
extent or intent of this Agreement or any provision hereof.
 
11.6. Waivers. No failure or delay on the part of any Member in exercising any
power or right under this Agreement or the Act shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. Any waiver hereunder must be express and in writing by the party
agreeing to waive any right hereunder.
 
11.7. Rights and Remedies Cumulative. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive the right to use any other remedy. Said rights and
remedies are given in addition to any other legal rights the parties may have.
 
11.8. Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid, illegal or unenforceable
to any extent, the remainder of this Agreement and the application thereof shall
not be affected and shall be enforceable to the fullest extent permitted by law.
 
11.9. Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements herein contained shall be binding upon and inure to
the benefit of the parties hereto and, to the extent permitted by this
Agreement, their respective heirs, legal representatives, successors and
assigns.
 

21

--------------------------------------------------------------------------------



11.10. Third Parties. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any creditors of the Company (other than a Member)
or any other third party.
 
11.11. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.
 
11.12. Material Contracts. Every material contract and agreement obligating the
Company, or to which the Company may become a party, or by which it may be
bound, shall be in writing.
 
11.13. Entire Agreement. This Agreement, including any Exhibits presently or
subsequently attached hereto, and the Investment Agreement constitute,
collectively, the entire agreement between the parties hereto with respect to
the subject matter hereof, and supersede all prior agreements and amendments,
whether written or oral, between the parties with respect to the subject matter
hereto.
 


[SIGNATURE PAGE FOLLOWS]



22

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Members have caused their signatures, or the
signatures of their duly authorized representatives, to be set forth below on
the day and year first above written in New York.




CLASS A MEMBER:
 
Casino Development & Management Company, LLC
By: CDM Management, LLC, its Managing Member




By: ___________________________________
Thomas C. Wilmot, Sr.
Its: Manager




STATE OF ___________________ )
                                                                  ) ss
COUNTY OF _________________  )


The foregoing instrument was acknowledged before me this ___ day of April, 2005,
by Thomas C. Wilmot, Sr., as the Manager of CDM Management, LLC, a New York
limited liability company, on behalf of said company.


_____________________________________
Notary Public


 
 




(Signature Page 1 of 2 to Amended and Restated Operating Agreement)
 

--------------------------------------------------------------------------------



CLASS B MEMBER:

Nevada Gold BVR, L.L.C.
By: Nevada Gold & Casinos, Inc., its Sole Member




By: ____________________________________
Cathryn L. Porter
Its: General Counsel and Secretary




STATE OF ___________________ )
                                                                  ) ss
COUNTY OF _________________ )


The foregoing instrument was acknowledged before me this ___ day of April, 2005,
by Cathryn L. Porter, as the General Counsel and Secretary of Nevada Gold &
Casinos, Inc. the sole member of Nevada Gold BVR, L.L.C., on behalf of said
company.
 
                                _____________________________________
Notary Public




 








(Signature Page 2 of 2 to Amended and Restated Operating Agreement)




--------------------------------------------------------------------------------




Exhibit A


Initial Capital Contributions and Percentage Interests
 


--------------------------------------------------------------------------------





Exhibit B
 
Capital Accounts


A separate Capital Account will be maintained for each Member. Each Member’s
Capital Account will be increased by (1) the amount of money contributed by such
Member to the Company; (2) the Agreed Value of property contributed by such
Member to the Company (net of liabilities secured by such contributed property
that the Company is considered to assume or take subject to under Code Section
752); and (3) allocations to such Member of Net Profit. Each Member’s Capital
Account will be decreased by (1) the amount of money distributed to such Member
by the Company; (2) the Agreed Value of property distributed to such Member by
the Company (net of liabilities secured by such distributed property that such
Member is considered to assume or take subject to under Code Section 752); and
(3) allocations to the account of such Member of Net Loss as set forth in the
Treasury Regulations.
 
In the event of a permitted sale or exchange of a Membership Interest in the
Company, the Capital Account of the transferor shall become the Capital Account
of the transferee to the extent it relates to the transferred Membership
Interest in accordance with Treasury Regulation § 1.704-1(b)(2)(iv).
 
The manner in which Capital Accounts are to be maintained pursuant to this
Exhibit B is intended to comply with the requirements of Code Section 704(b) and
the Treasury Regulations promulgated thereunder. If the Company determines that
the manner in which Capital Accounts are to be maintained pursuant to the
preceding provisions of this Exhibit B should be modified in order to comply
with Code Section 704(b) and the Treasury Regulations, then notwithstanding
anything to the contrary contained in the preceding provisions of this Exhibit,
the method in which Capital Accounts are maintained shall be so modified;
provided, however, that any change in the manner of maintaining Capital Accounts
shall not materially alter the economic agreement between or among the Members
as set forth in the Agreement.
 
Except as otherwise required in the Act, no Member shall have any liability to
restore all or any portion of a deficit balance in such Member’s Capital
Account.
 
For purposes of maintaining the Capital Account, “Net Profit” is any excess of
aggregate “Profits” over aggregate “Losses” for an accounting period, and “Net
Loss” is any excess of aggregate “Losses” over aggregate “Profits” for an
accounting period. “Profits” and “Losses” means, for each accounting period, an
amount equal to the Company’s taxable income or loss (including any amounts of
the Company’s gross income, loss, gain or deduction which may be specifically
allowed pursuant to the provisions of Exhibit C hereto and losses and deductions
described in Treasury Regulation § 1.704-1(b)(2)(iv)(g)) for such year period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
 
(i)Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses pursuant to this
paragraph shall be added to such taxable income or loss;
 

B-1

--------------------------------------------------------------------------------



 
(ii)Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulation § 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Profits or Losses pursuant to this paragraph shall be subtracted from
such taxable income or loss;
 
(iii)In the event the Agreed Value of any Company asset is adjusted pursuant to
Exhibit C, paragraph 11 thereof, the amount of such adjustment shall be taken
into account as gain or loss from the disposition of such asset for purposes of
computing Profits or Losses;
 
(iv)Gain or loss resulting from any disposition of Company property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Agreed Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Agreed Value;
 
(v)If the Agreed Value of any Company property differs from its adjusted tax
basis, then in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account depreciation for such fiscal year or other period,
based on the Agreed Value;
 
(vi)To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) or Code Section 743(b) is required pursuant to
Treasury Regulation § 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for purposes of
computing Profits or Losses.
 


 



B-2

--------------------------------------------------------------------------------




Exhibit C


Special Allocations


1. In the event any Member unexpectedly receives any adjustments, allocations,
or distributions described in Treasury Regulation §§ 1.704-1(b)(2)(ii)(d)(4),
(5), (6), which create or increase an Adjusted Deficit Capital Account of such
Member, then items of Company income and gain (consisting of a pro rata portion
of each item of Company income, including gross income, and gain for such year
and, if necessary, for subsequent years) shall be specially credited to the
Capital Account of such Member in an amount and manner sufficient to eliminate,
to the extent required by the Treasury Regulations, the Adjusted Deficit Capital
Account so created as quickly as possible. It is the intent that this Exhibit be
interpreted to comply with the alternate test for economic effect set forth in
Treasury Regulation § 1.704-1(b)(2)(ii)(d).
 
2. In the event any Member would have an Adjusted Deficit Capital Account at the
end of any Company taxable year, the Capital Account of such Member shall be
specially credited with items of Membership income (including gross income) and
gain in the amount of such excess as quickly as possible.
 
3. If there is a net decrease in the Company’s minimum gain as defined in
Treasury Regulation Section 1.704-2(d) during a taxable year of the Company,
then, the Capital Account of each Member shall be allocated items of income
(including gross income) and gain for such year (and if necessary for subsequent
years) equal to that Member’s share of the net decrease in Company minimum gain.
The items so allocated shall be determined in accordance with Treasury
Regulation § 1.704-2(j)(2)(i). This paragraph 5 is intended to comply with the
minimum gain chargeback requirement of Treasury Regulation § 1.704-2 and shall
be interpreted consistently therewith. If in any taxable year that the Company
has a net decrease in the Company’s minimum gain, and the minimum gain
chargeback requirement would cause a distortion in the economic arrangement
among the Members and it is not expected that the Company will have sufficient
other income to correct that distortion, the Members may in their discretion
seek to have the Internal Revenue Service waive the minimum gain chargeback
requirement in accordance with Treasury Regulation § 1.704-2(f)(4).
 
4. Except as otherwise provided in Treasury Regulation § 1.704-2(i)(4)
notwithstanding any other provision of this Exhibit, if there is a net decrease
in partner nonrecourse debt minimum gain as determined under Treasury Regulation
§ 1.704-2(i)(3) attributable to a partner nonrecourse debt as defined in
Treasury Regulation § 1.704-2(b)(4) during any Fiscal Year, each Member who has
a share of the partner nonrecourse debt minimum gain attributable to such
partner nonrecourse debt, determined in accordance with Treasury Regulation
§ 1.704-2(i)(5), shall be specially allocated items of Partnership Profit and
Loss for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an
amount equal to such Member’s share of the net decrease in partner nonrecourse
debt minimum gain attributable to such partner nonrecourse debt, determined in
accordance with Treasury Regulation § 1.704-2(i)(4). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Treasury Regulation §§ 1.704-2(i)(4) and
1.704-2(j)(2)(ii). This paragraph 6 is intended to comply with the minimum gain
chargeback requirement in Treasury Regulation § 1.704-2(i)(4) and shall be
interpreted consistently therewith.

C-1

--------------------------------------------------------------------------------





5. Items of Company loss and deduction (including non-deductible expenditures
described in Code Section 705(a)(2)(B) which are attributable to any nonrecourse
debt of the Company and are characterized as partner (Member) nonrecourse
deductions under Treasury Regulation § 1.704-2(i)) shall be allocated to the
Members’ Capital Accounts in accordance with Treasury Regulation § 1.704-2(i).
 
6. Beginning in the first taxable year in which there are allocations of
“nonrecourse deductions” (as described in Treasury Regulation § 1.704-2(b)) such
deductions shall be allocated to the Members in accordance with, and as a part
of, the allocations of Company Profit or Loss for such period.
 
7. In accordance with Code Section 704(c), the Treasury Regulations promulgated
thereunder, and Treasury Regulation § 1.704-1(b)(2)(iv)(d), if a Member
contributes property with a fair market value that differs from its adjusted
basis at the time of contribution, income, gain, loss and deductions with
respect to the property shall, solely for federal income tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Company and its fair market value at the
time of contribution in such manner as the Members shall agree.
 
8. Pursuant to Code Section 704(c)(1)(B), if any contributed property is
distributed by the Company other than to the contributing Member within seven
years of being contributed, then, except as provided in Code Section 704(c)(2),
the contributing Member shall be treated as recognizing gain or loss from the
sale of such property in an amount equal to the gain or loss that would have
been allocated to such Member under Code Section 704(c)(1)(A) if the property
had been sold at its fair market value at the time of the distribution.
 
9. In the case of any distribution by the Company to a Member, such Member shall
be treated as recognizing gain in an amount equal to the lesser of:
 
(i) the excess (if any) of (A) the fair market value of the property (other than
money) received in the distribution over (B) the adjusted basis of such Member’s
Membership Interest in the Company immediately before the distribution reduced
(but not below zero) by the amount of money received in the distribution, or


(ii) the Net Precontribution Gain (as defined in Code Section 737(b)) of the
Member. The Net Precontribution Gain means the net gain (if any) which would
have been recognized by the distributee Member under Code Section 704(c)(1)(B)
if all property which (1) had been contributed to the Company within seven years
of the distribution, and (2) is held by the Company immediately before the
distribution, had been distributed by the Company to another Member. If any
portion of the property distributed consists of property which had been
contributed by the distributee Member to the Company, then such property shall
not be taken into account under this paragraph 11 and shall not be taken into
account in determining the amount of the Net Precontribution Gain. If the
property distributed consists of an interest in an Entity, the preceding
sentence shall not apply to the extent that the value of such interest is
attributable to the property contributed to such Entity after such interest had
been contributed to the Company.

C-2

--------------------------------------------------------------------------------





10. In connection with a Capital Contribution of money or other property (other
than a de minimis amount) by a new or existing Member as consideration for a
Membership Interest, or in connection with the liquidation of the Company or a
distribution of money or other property (other than a de minimis amount) by the
Company to a retiring Member (as consideration for a Membership Interest), the
Capital Accounts of the Members shall be adjusted to reflect a revaluation of
Company property (including intangible assets) to its Agreed Value in accordance
with Treasury Regulation § 1.704-1(b)(2)(iv)(f). If, under Treasury Regulation
§ 1.704-1(b)(2)(iv)(f), Company property that has been revalued is properly
reflected in the Capital Accounts and on the books of the Company at its Agreed
Value and that differs from the adjusted tax basis of such property, then
depreciation, depletion, amortization and gain or loss with respect to such
property shall be shared among the Members in a manner that takes account of the
variation between the adjusted tax basis of such property and its Agreed Value,
in the same manner as variations between the adjusted tax basis and fair market
value of property contributed to the Company are taken into account in
determining the Members’ shares of tax items under Code Section 704(c).
 
11. All recapture of income tax deductions resulting from the sale or
disposition of Company property shall be allocated to the Members to whom the
deduction that gave rise to such recapture was allocated hereunder to the extent
that such Member is allocated any gain from the sale or other disposition of
such property.
 
12. Upon the dissolution and liquidation of the Company, after all required
special allocations of Profit or Loss are made, Profit or Loss (or items of
income, gain or loss included in the computation of Profit or Loss) shall be
allocated to the Members so that the balance in each Member’s Capital Accounts
is equal to the amount to be distributed to such Member pursuant to the
provisions of Section 8.2.
 
13. To the extent an adjustment in the adjusted tax basis of any Company asset,
pursuant to Code Section 734(b) or Code Section 743(b) is required, pursuant to
Treasury Regulation § 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as the result of a
distribution to a Member in complete liquidation of such Member’s interest in
the Company, the amount of such adjustment to Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Members in accordance with their interests in the
Company in the event Treasury Regulation § 1.704-1(b)(2)(iv)(m)(2) applies, or
to the Member to whom such distribution was made in the event Treasury
Regulation § 1.704-1(b)(2)(iv)(m)(4) applies.
 
C-3

--------------------------------------------------------------------------------

 
 
 